We agree with the IAS Court that respondent’s determination that petitioner was not disabled was based on sufficient and competent medical evidence, including the Medical Board’s observations of petitioner, and was not otherwise arbitrary and capricious. We find no support for petitioner’s contention that the Medical Board resolved the conflict in medical opinion concerning the existence of a disability by simply ignoring *467aspects of petitioner’s medical proof (compare, Matter of Borenstein v New York City Employees’ Retirement Sys., 218 AD2d 523). Concur — Rosenberger, J. P., Ellerin, Rubin and Nardelli, JJ.